El Juez Asociado Senoe. Hutchison,
emitió la opinión dél tribunal.
Tomasini instó la presente acción para recobrar la suma de $2,625.46 que se alegaba constituía el valor de cierto tra-bajo realizado por orden del Alcalde y Comisionado de Obras Públicas Municipales de Ponce. Sostenía que al terminarse el trabajo le había sido entregado al municipio, había sido aceptado por éste y estaba en uso desde diciembre de 1926. También alegaba que la asamblea municipal en enero de 1929 adoptó una resolución por la cual aceptaba el trabajo, reconocía su deuda por la suma de $2,625.46 con intereses a razón del 7 por ciento y ordenaba que se incluyera la misma en el presupuesto de 1929-30. La asignación que te-nía por mira esta resolución no se hizo en el presupuesto de 1929-30 ni en ninguno otro.
El municipio negó la validez de cualquier orden dada por el Alcalde y Comisionado de Obras Públicas Municipales en relación con el trabajo que el demandante alegaba haber hecho y sostuvo que cualquier orden que el Alcalde y Co-misionado de Obras Públicas Municipales pudiera haber dado para la realización de tal trabajo lo fué sin autoridad o facultad para ello, en violación de la ley y sin represen-*806tar al'hacerlo al Municipio de Ponce o sin tener jurisdicción para así actuar. El municipio negó la existencia de tal con-trato, la obligación de pagar por dicho trabajo a virtud de la supuesta aceptación del mismo, la validez de la reso-lución por la cual se alegaba que el municipio había acep-tado el ameritado trabajo, haber reconocido su deuda y ha-ber ordenado que se asignara la suma correspondiente en el presupuesto de 1929-30. El municipio alegó que la reso-lución en cuestión era ultra vires y nula. En adición a es-tas negativas y alegaciones el municipio adujo varias defen-sas especiales. *
El caso fue sometido a la corte de distrito a base de una estipulación que figura en la relación del caso y que lee así:
“Aceptando la demandada que el demandante realizó las obras que se dicen fueron realizadas en la demanda, y las que se detallan en dicha demanda como hechos; que dicho demandante recibió orden de practicarlas del Hon. Alcalde y del Comisionado de Obras Públicas, según también se alega en la demanda; que no se le ha pagado el importe de las obras realizadas, según se reclama en la demanda, ni tampoco los intereses; que ha habido requerimiento de pago y no se ha pagado; y que el municipio demandado recibió las obras y se be-nefició y está beneficiándose de ellas en beneficio del uso público.
“Alegando la demandada en su defensa lo siguiente:
“Que el Alcalde ¿lió una orden que no tenía autoridad para dar porque no había fondos asignados en el presupuesto ordinario para hacer dicha obra; y que dicha orden, dada por el Alcalde y refren-dada por el Director de Obras Públicas, se hizo en exceso de auto-ridad; que la alegada orden de referencia, tanto como su aprobación por la resolución núm. 7, son nulas de toda nulidad, ineficaces y que no tienen valor ni efecto y que el servicio practicado bajo su amparo no tiene aprobación de pago por el Municipio de Ponce, porque no precedió la orden previa, de acuerdo con el reglamento para el ré-gimen de la contabilidad municipal; porque no se trata tampoco de un caso de fuerza mayor, emergencia o urgente necesidad, en que hubiere podido preseindirse de la orden previa; porque hasta asu-miendo la existencia de fuerza mayor, emergencia o urgente necesi-dad, no existía, en la fecha en que se dió la orden para los trabajos —la orden nominal, supuesta, por el Alcalde, o sea en noviembre o *807diciembre de 1929 — no existía crédito disponible en el presupuesto, para dichas obras, debiendo entenderse que las mismas se hicieron bajo la responsabilidad personal del Alcalde entonces, don Guillermo Yivas Valdivieso, y no del Municipio de Ponce, porque dentro del año económico de 1926-27, en que se efectuaron las obras, ni la Junta Administrativa ni la Asamblea Municipal de Ponce, transfirieron a la partida correspondiente, crédito suficiente para cubrirla, por lo que resulta inválida; y, porque, además, la Asamblea Municipal, al aprobar en la sesión del 12 de enero de 1929, la resolución que ad-mitimos que se aprobó, carecía dicha Asamblea Municipal de auto-ridad para aceptar obras -no contratadas válidamente por el Muni-cipio y también carecía de autoridad para incluir en el presupuesto' de 1929-30, ese crédito, siendo todos dichos acuerdos ultra vires e.-ineficaces. ’ ’
El único señalamiento es que la corte de distrito come-tió error al desestimar la demanda. Quizá bastaría decir que este señalamiento es demasiado general para que re-quiera un examen ulterior del alegato del apelante, mas no resolveremos el caso por ese motivo solamente.
La sección 9 de la Ley Municipal (núm. 92) de 1925 (leyes de ese año, pág. 689) otorga a los municipios “plenas facultades legislativas y administrativas, en todo asunto que fuere de naturaleza municipal y que se relacione con los ramos de obras”, mas dispone expresamente “que estas facultades se ejercitarán con sujeción a las leyes de Puerto Eico y de los Estados Unidos y a las ordenanzas de la Comisión de Servicio Público que estuvieren en vigor, no pudiéndose adoptar ninguna ordenanza, resolución ni acuerdo incompatibles con dicbas leyes.” Las facultades y deberes del Alcalde figuran en detalle en la sección 29. La sección 10 lee en parte así (bastardillas nuestras) :
“Las facultades conferidas por esta Ley a los municipios, las ejer-citarán con sujeción a las siguientes limitaciones especiales: (1) toda obra pública se verificará y todos los efectos y materiales se adqui-rirán mediante subasta cuando su valor o costo exceda de seiscientos (600) dólares en los municipios de primera clase, . . . .”
*808La subasta aquí exigida no es una simple formalidad ni un mero modo de procedimiento. Es una limitación cons-titucional a la facultad del municipio para contratar en re-lación con cualquier obra pública cuyo valor exceda de $600. Asumiendo tan sólo para los fines de la argumentación que el Alcalde podía actuar como agente del municipio en un asunto de esta naturaleza, el supuesto contrato sería ultra, vires y nulo por falta de la subasta. La asamblea municipal no podía ratificar semejante contrato. Del mismo no podía surgir una responsabilidad implícita por los benefi-cios recibidos. Véase el inciso III de la nota al caso de Johnson County Savings Bank v. City of Creston, 84 A.L.R. 926, 954.
La sección 26 de la Ley Municipal de 1925 dispone:
“Entre las atribuciones de la asamblea municipal estarán espe-cialmente las "siguientes, con sujeción a las demás disposiciones de esta Ley:
“1.
“2. La venta, permuta, gravamen o arrendamiento de propieda-des inmuebles municipales y la construcción de teatros y edificios pú-blicos, plazas, parques y calles.”
La sección 33 provee:
“El director de obras públicas dirigirá y administrará todas las obras de carácter municipal; tendrá a su cargo todos los edificios, fincas y terrenos municipales, y llenará todos los requisitos y cum-plirá todos los deberes y obligaciones que le impusieren las ordenan-zas municipales, las leyes de la Isla y el Acta Orgánica.”
Para los fines de esta opinión puede admitirse que el Al-calde y el Director de Obras Públicas Municipales podían liaber anunciado la subasta y actuado como una junta de su-basta a tenor de una resolución de la asamblea municipal confiriéndoles tal autorización. Sin actuación por parte de la Asamblea el Alcalde y el Director de Obras Públicas Mu-nicipales no estaban autorizados para anunciar una subasta, y en ausencia de tal autorización no estamos preparados *809para presumir que sí anunciaron la subasta. Si la demanda no niega el hecho de que el Alcalde y el Director de Obras Públicas Municipales pudieron haber anunciado la subasta, sí niega el hecho de que el municipio pudo haber anunciado tal subasta o pudo haber autorizado al Alcalde y al Director de Obras Públicas Municipales a anunciar tal subasta, puesto que alega que la asamblea municipal varios años des-pués trató de ratificar la actuación del Alcalde y del Director de Obras Públicas Municipales al aceptar el trabajo y reconocer la deuda. Si la asamblea municipal hubiese anun-ciado la subasta o hubiera autorizado que se anunciara la misma y si el contrato le hubiera sido adjudicado a Toma-sini como postor fructuoso, entonces no hubiera habido ne-cesidad de ratificación alguna ni de alegar nada sobre tal ratificación.
En Serra v. Municipio de Ponce, 47 D.P.R. 144, este tribunal citó de 44 Corpus Juris 121, sección 2224, lo siguiente:
“La regla general es que toda presunción legal será aplicada con la mayor lasitud para sostener la validez de un contrato municipal, y la defensa de ultra vires debe sostenerse mediante la correspondiente alegación y prueba, incumbiendo probar tal defensa a la parte que la suscita. Aun cuando las disposiciones del estatuto o de la fran-quicia sean imperativas, la presunción es que las autoridades al cele-brar el contrato acataron el mismo.”
El texto presupone un supuesto contrato con el munici-pio. La presunción de referencia se hace para sostener la validez de un contrato municipal. Ella no significa que un municipio, al ser demandado a base de un contrato que se alega fué celebrado con el alcalde y con un director de obras públicas municipales y ratificado varios años después por una ordenanza de la asamblea municipal, no puede excep-cional-, la demanda por falta de hechos suficientes para de-terminar una causa de acción, por aparecer de la faz de la demanda, al leérsele a la luz de un estatuto que define y *810limita las facultades del alcalde, del director de obras pú-blicas, de la asamblea municipal y del municipio mismo, que el presunto contrato era ultra vires y nulo ab imtio y no susceptible de ser ratificado por la asamblea municipal. La demanda debe alegar becbos que demuestren responsabili-dad. Véase 44 Corpus Juris 1479, sección 469,8 y casos ci-tados en la nota 33.
En el caso de Serra el demandante alegó la celebración de un contrato con el municipio, no con el alcalde y director de obras públicas. Se babía declarado sin lugar una excepción a la demanda. El contrato mismo, que era un documento escrito, fué ofrecido como prueba. El municipio babía negado las alegaci9n.es esenciales de la demanda y alegado que el contrato, de existir, era ultra vires, mas luego admitió que el demandante, de ocupar la silla testi-fical, declararía sobre los becbos alegados en la demanda, y solicitó sentencia sobre las alegaciones. La sentencia de la corte de distrito fué confirmada debido a que el deman-dado no presentó prueba alguna en apoyo, de las alegacio-nes afirmativas de su contestación para demostrar que el contrato realmente era ultra vires.
El único caso citado por Corpus Juris en apoyo de la aseveración final del extracto, supra, es Harold v. City of Huntington, 82 S. E. 476. Tomamos el siguiente extracta de esa opinión:
“Se sostiene que toda vez que el acta no demuestra que en la resolución concurrieran dos terceras partes de los miembros de la asamblea presentes, la misma es nula. De su faz el contrato parece justo y razonable y es de la clase de contratos que la ciudad está facultada a celebrar, y la regla invariable de las cortes, en tales ca-sos, es hacer toda presunción legal en favor de su validez. 28 Cye. 675. No se presumirá, en ausencia de prueba en contrario, que fal-taba el- voto de dos terceras partes de los asambleístas presentes. Na obstante, aunque la disposición legal puede ser imperativa, la pre-sunción es que la asamblea cumplió con ella. Marklove v. Utica, etc., R. Co., 48 Misc. Rep. 258, 96 N. Y. Supp. 795.”
*811En el presente caso, conforme hemos demostrado, el de-mandante no alegó que la orden del alcalde y del director de obras públicas fué dada por ellos como agentes de la asamblea municipal o del municipio o que la orden fué dada por la asamblea municipal o por el municipio a través de un agente autorizado. Por el contrario, conforme también hemos demostrado, ni el alcalde, ni el director de obras pú-blicas tenían facultad alguna para representar al munici-pio a menos que estuvieran autorizados por la asamblea municipal, y la teoría de la demanda fué la de un 'acto no autorizado, posteriormente ratificado por la asamblea municipal. A no ser que tengamos que asumir que el acto original no autorizado fué precedido por una subasta pública que el alcalde y el director de obras públicas no tenían fa-cultad para otorgar sin previa autorización por la asam-blea municipal, entonces (repetimos) la asamblea municipal no tenía más autoridad para ratificar los actos ultra vires del alcalde y del director de obras públicas municipales, que la que tenían el alcalde y el director de obras públicas muni-cipales para actuar en primera instancia sin autorización de la asamblea municipal. En ninguno de los casos citados por el apelante ha ido una corte tan lejos como se nos pide que vayamos al interpretar la presunción relativa a la validez de actos o contratos ultra vires.
El apelante en el curso de su argumentación también ha insistido en que la corte de distrito cometió error al desestimar el recurso por motivos en que no se basaba el demandado y que tampoco fueron discutidos por las partes en sus alegatos. Tal vez hubiera sido mejor práctica para la corte de distrito haber dado a las partes la oportunidad de ser oídas sobre la cuestión por ella suscitada, pero no estamos preparados para decir que la corte inferior estuviera obligada a considerar solamente los fundamentos en que se basaba el municipio en su defensa especial o que el declarar sin lugar la demanda por falta de hechos o el *812establecer durante el juicio hechos suficientes para determi-nar una causa de acción contra el municipio fuera un error que dé lugar a la revocación. El demandante pudo haber solicitado una nueva vista sobre la cuestión realmente re-suelta por la corte de distrito o por lo menos pudo haber solicitado la modificación de la sentencia a fin de enmen-dar la demanda si el supuesto contrato realmente había sido precedido por una subasta pública y por una orden al de-mandante como postor fructuoso.
El error, de haberse cometido, de resolver el caso por los fundamentos no suscitados por ninguna de las defen-sas especiales del demandado, -no se demuestra que haya sido perjudicial.

La sentencia apelada debe ser confirmada.

Los Jueces Señores Presidente del Toro y Asociado Cor-dova Dávila no intervinieron.